department of the treasury internal_revenue_service commerce street mc dal dallas texas tax_exempt_and_government_entities_division date date release number release date uil code legend xx - date address - address org address taxpayer_identification_number employee identification_number contact numbers telephone eae last day for filing a pleading with the tax_court the claims_court or the united_states district_court for the district columbia december 20xx certified mail - return receipt requested dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code code our favorable determination_letter to you dated september 19xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx our adverse determination was made for the following reasons organizations described in sec_501 and exempt under sec_501 must be organized and operated exclusively for an exempt_purpose you have not provided sufficient information regarding your expenditures distributions and exempt_activities you have not established that the operated exclusively for an exempt_purpose venetited a charitable_class or that its non- exempt_activities were insubstantial you have failed to establish that you meet the requirements of sec_501 and sec_1_501_c_3_-1 in that you have failed to provide information to establish that you were operated exclusively for an exempt_purpose has been organized and since you have not established that you have operated exclusively for an exempt_purpose we hereby revoke your organization’s exemption from federal_income_tax under sec_501 of the internal_revenue_code effective january 20xx contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file income_tax returns on form_1120 the returns should be filed with the appropriate service_center for the tax years ending beginning with january 20xx and for all tax years thereafter in accordance with the instructions of the return because the statute_of_limitations on assessment of tax is about to expire we are concurrently making income_tax determinations with respect to your 20xx taxable_year processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia must be filed before the ' day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at see the enclosed publication taxpayer_advocate_service - your voice at the irs for taxpayer_advocate telephone numbers and addresses we will notify the appropriate state officials of this action as required by code sec_6104 you should contact your state officials if you have any questions about how this final_determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely douglas h shulman commissioner by sunita b lough director eo examinations enclosures publication publication internal_revenue_service department of the treasury tax exempt government entities division speer blvd suite denver colorado date org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is nota substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition ina united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely renee b wells acting director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f 886a etapa explanation of items department of the ‘i'reasury - internal_revenue_service schedule no org year period ended december 20xx legend org organization name fdn-1 6th 5th founder 7th gt ot xx date emp emp-1 2ot state state co-1 thru co-14 companie sec_137 founder founder revocation of sec_501 tax-exemption issue whether the sec_501 tax exempt status of org should be revoked because it is not operated exclusively for tax exempt purposes facts org org was incorporated under the laws of the state of state as a non-profit organization on may 19xx the organization’s status as a non-profit in the state of state has been suspended exhibit in 19xx the founder of the organization founder was doing a project in state called co-1 the mission of that organization was to participate in selected humanitarian and charitable efforts the organization morphed into the org org was set up to support educational religious and or scientific purposes in the bylaws of org it advises that the founding director shall be a director of the corporation with the additional specific duties and powers as provided in the bylaws the founding director shall continue in office until he submits a written resignation the additional duties of the founding director include the ability to designate and select all of the other directors authorized in the bylaws the organization lists it a summary of activities over the past two decades as exhibit the commission of emp-1 to sculpt a likeness of roles cast in bronze this bronze work_of_art has been used to honor and raise money for such organizations as co-2 co-3 raise funds for the co-4 honored individuals such as president produced a montage of social service organizations or youth groups in need of a fundraising event for his contributions to the country entitled which we make available to for her public service in addition to former in various movie memory the operational plan of the organization is outlined by the organization as exhibit form 886-a rev department of the treasury - internal_revenue_service page -1- department of the ‘treasury - internal_revenue_service oer 886a schedule no org explanation of items year period ended december 20xn sponsor or co-sponsor approved projects in the area_of_interest as designated by the board_of directors assist in the formation of other c organizations both public and private develop long term programs to provide health and well care to the general_public construct a health and medical compound to house all approved programs staff and patient needs assist other organizations world wide on a non-denominational basis in obtaining funds for charitable causes establish a permanent endowment fund to support all approved programs to accomplish these operational plans the organization lists it current programs as exhibit w w co-sponsoring an audiology research and outreach program for the hearing impaired through the co-5 co-sponsoring co-7 to provide funding and research in optical enhancement for the underprivileged and elderly co-sponsoring of a fundraising program for co-2 co-6 program providing free public seminars on the value of estate_planning in conjunction with the co-8 it is noted that through search of public records the co- sec_5 as well as the co-8 were both established and incorporated by fdn-1 who sits on the board_of the org payments to these organizations could not be identified through the organization bank statements the organization sends out a flyer to perspective donors seeking partnerships with existing companies and individuals who are interested in the development of new answers to the old the problems facing man as well as the new problems that will surface in the century organization advises that there are licensing and territorial rights available that can be covered under joint_venture affiliations under the following areas construction and development products a b c d e thin ceramic cements or ceramic coatings tilt up panel construction fire retardant mobile home recreation vehicle housing pre-fab housing ceilings fire proof panels class-a fire rated products environmental remediation microbe technology water waste management a b reclamation of natural_resources form 886-a crev department of the treasury - internal_revenue_service page -2- department of the ‘treasury - internal_revenue_service schedule no ea 886a explanation of items org year period ended december 20nn a b c enzymes-refineries- oil wells - wells waste water cleaned to 9ppm sewers-streams-lakes as a part of the sponsorship and programming org will assist in acquiring grants to kick start the program and org will receive continuing royalties from business developed exhibit at its board meeting on november 20xx the board was advised that the purchase of the co- had been completed the organization entered into a management agreement with co-10 to run the plant exhibit sec_5 as part of this agreement co-10 entered into partnership with co- to run the day to day operations of the organization in addition co-12 entered into contract with co-11 to also operate the co-9 company it is noted that through public records founder is managing director of the co-10 and co-12 on july 20xx by a resolution of the board_of directors founder was given sole discretion to execute all documents necessary to assign ownership_interest in and to the co-9 including all patents trademarks to the to be formed co-13 exhibit on august 20xx a civil suit was filled against org and it founding director founder by the co-14 for breach of contract concerning the co-9 on february 20xx judgment was entered against org and its founding director for dollar_figure in principal dollar_figure in attorney’s fees and dollar_figure in court costs on june 20xx the judgment was upheld and on november 20xx final judgment was entered against org for dollar_figure for principal dollar_figure in attorney’s fees and dollar_figure in court costs exhibit on the organization’s 20xx it reported contributions gifts grants and similar amounts totaling dollar_figure in addition a dollar_figure tax_refund was included as income reportable expenses for the year were broken down in the following manner dollar_figure in legal fees dollar_figure in supplies dollar_figure for telephones dollar_figure for postage dollar_figure for occupancy dollar_figure for printing and publication dollar_figure for travel dollar_figure in bank charges dollar_figure in insurance and dollar_figure for auto rentals law internal_revenue_code sec_501 provides for tax exemption to organizations operated exclusively sec_1_501_c_3_-1 provides that an organization will be regarded as for charitable purposes operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose treas reg c -1 d ii provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for form 886-a rev department of the treasury - internal_revenue_service page -3- schedule no department of the ‘l'reasury - internal_revenue_service explanation of items eee 886a org year period ended december 20xx the benefit of private interests such as the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes 326_us_279 66_sct_112 bbb the operational_test focuses on the actual purposes an organization’s activities advance rather than the organization’s stated purpose or the nature of its activities 92_tc_1053 in 36_tc_1097 butler the court examined the relationship between a partner and a partnership for purposes of determining whether the partner was entitled to a business_bad_debt deduction for a loan he had made to the partnership that it could not repay in holding that the partner was entitled to the bad_debt deduction the court noted that b y reason of being a partner in a business petitioner was individually engaged in business in housing pioneers v commissioner 65_tcm_2191 aff'd 49_f3d_1395 9th cir housing pioneers the tax_court concluded that an organization did not qualify as a sec_501 organization because its activities performed as co-general partner in for-profit limited_partnerships substantially furthered a non- exempt_purpose and serving that purpose caused the organization to serve private interests the organization entered into partnerships as a one percent co-general partner of existing limited_partnerships for the purpose of splitting the tax benefits with the for-profit partners under the management agreement the organization’s authority as co-general partner was narrowly circumscribed it had no management responsibilities and could describe only a vague charitable function of surveying tenant needs in 74_tc_1324 aff'd 675_f2d_244 9th cir plumstead the tax_court held that a charitable organization’s participation as a general_partner in a limited_partnership did not jeopardize its exempt status the organization co-produced a play as one of its charitable activities prior to the opening of the play the organization encountered financial difficulties in raising its share of costs in order to meet its funding obligations the organization formed a limited_partnership in which it served as general_partner and two individuals and a for-profit corporation were the limited partners one of the significant factors supporting the tax court’s holding was its finding that the limited partners had no control_over the organization’s operations in 71_tc_1067 aff’d in unpublished opinion 647_f2d_170 9th cir est of hawaii’ several for-profit organizations exerted significant indirect control_over est of hawaii a non-profit entity through contractual arrangements the tax_court concluded that the for-profits were able to use the non-profit as an instrument to further their for-profit purposes neither the fact that the for-profits lacked structural control_over the organization nor the fact that amounts paid to the for-profit organizations under the contracts were reasonable affected the court’s conclusion consequently est of hawaii did not qualify as an organization described in sec_501 in 293_fsupp_346 w d va broadway theatre league the court held that an organization that promoted an interest in theatrical arts did not jeopardize its exempt status when it hired a booking organization to arrange for a series of theatrical performances promote the series and sell season tickets to the series because the contract was for a reasonable term and provided for reasonable_compensation and the organization retained ultimate authority over the activities being managed revrul_98_115 i r b date provides that for purposes of determining exemption under sec_501 the activities of a partnership including an llc treated as a partnership for federal tax department of the treasury - internal_revenue_service page -4- form 886-a cev schedule no department of the reasury - internal_revenue_service explanation of items orn sec_86a org year period ended december 20xx purposes are considered to be the activities of the partners a sec_501 organization may form and participate in a partnership and meet the operational_test if participation in the partnership furthers a charitable purpose and the partnership arrangement permits the exempt_organization to act exclusively in furtherance of its exempt_purpose and only incidentally for the benefit of the for-profit partners effective date of revocation an organization may ordinarily rely on a favorable determination_letter received from the internal_revenue_service sec_1_501_a_-1 an organization may not rely on a favorable determination_letter however if the organization omitted or misstated a material fact in its application or in supporting documents in addition an organization may not rely on a favorable determination if there is a material_change inconsistent with exemption in the organization’s character purposes or methods of operation after the determination_letter is issued sec_601_201 revproc_2008_9 sec_12 the commissioner may revoke a favorable determination_letter for good cause sec_1_501_a_-1 revocation of a determination_letter may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented sec_601_201 revproc_2008_9 sec_12 government’s position the internal_revenue_service has held for an organization to be exempt under sec_501 the organization needs to meet both the organization and operational tests under sec_1_501_c_3_-1 in addition sec_501 and sec_1_501_c_3_-1 hold that an organization shall not be exempt if any of its earnings inure to the private benefit of any of its shareholders the organization does not meet the operational_test because it is not operated exclusively for sec_501 purposes as required and defied by sec_1 c -1 d and has been used as a vehicle to serve the private interests of its members rather than public interest as prescribed under sec_1 c - d ii these tests focus on the purposes the organization promotes by means of its activities article ii of the organizations articles provide that the purpose of the organization not for private gain of any person and the public for which is it organized include educational religious and or scientific purposes however the organization was operated in a way that would allow for joint ventures and partnerships with for-profit entities to generate substantial income which has not been distributed for charitable endeavors the operations ended december 20xx the organization was unable to provide sufficient evidence that would substantiate its charitable activities or that it had implemented an actual plan to use its share of received income to meet its current charitable objectives this lack of substantiation caused the organization to fail the operational_test under sec_501 as stated above for the 20xx and subsequent years form 886-arrev department of the treasury - internal_revenue_service page -5- department of the ‘treasury - internal_revenue_service schedule no eee 886a org explanation of items year period ended december 20xx we need not however dwell upon the charitable aspects of org’s charitable activities the crucial issue is whether the purpose of the organization non-exempt activities are substantial in nature sec_501 requires that the exempt_organization be organized and operated exclusively for religious charitable etc purposes the service has recognized that a non-exempt purpose even perhaps somewhat beyond a de_minimis level is permitted without loss of exempt nevertheless that is a limit beyond which the statute may not be stretched that limit was set forth by the supreme court in bbb when it stated the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt_activities as in bbb a review of the operations of org indicates that the organization’s activities actual and proposed include at least a single non-exempt activity substantial in nature to determine a single non-exempt activity that is substantial in nature it first must be determined if the activities of the joint_venture between org and co-10 are includable as activities includable in the determination of operated exclusively for exempt purposes within the meaning of sec_501 a sec_501 organization may form and participate in a partnership including an llc treated as a partnership for federal_income_tax purposes and meet the operational_test if participation in the partnership furthers a charitable purpose and the partnership arrangement permits the exempt_organization to act exclusively in furtherance of its exempt_purpose and only incidentally for the benefit of the for-profit partners see plumstead and housing pioneers similarly a sec_501 organization may enter into a management_contract with a private party giving that party authority to conduct activities on behalf of the organization and direct the use of the organization’s assets provided that the organization retains ultimate authority over the assets and activities being managed and the terms and conditions of the contract are reasonable including reasonable_compensation and a reasonable term see broadway theatre league however if a private party is allowed to control or use the non-profit organization’s activities or assets for the benefit of the private party and the benefit is not incidental to the accomplishment of exempt purposes the organization will fail to be organized and operated exclusively for exempt purposes see est of hawaii harding sec_1_501_c_3_-1 and sec_1_501_c_3_-1 gi for federal_income_tax purposes the activities of a partnership are often considered to be the activities of the partners see butler aggregate treatment is also consistent with the treatment of partnerships for purpose of the unrelated_business_income_tax under sec_512 in light of the aggregate principle discussed in butler and reflected in sec_512 the aggregate approach also applies for purposes of the operational_test set forth in sec_1_501_c_3_-1 thus the activities of an llc treated as a partnership for federal_income_tax purposes are considered to be the activities of a nonprofit organization that is an owner of the llc when evaluating whether the nonprofit organization is operated exclusively for exempt purposes within the meaning of sec_501 form 886-arev department of the treasury - internal_revenue_service page -6- een 886a departement of the ‘treasury - internal_revenue_service org explanation of items schedule no year period ended december 20xx we must next determine if the activities of the organization serve an exempt_purpose and the activities do not inure to the private benefit of individuals over the public good as was the case in housing pioneers the limited_partnership with which org has agreed to associate itself with are for-profit entities arid the partnerships interests other than orgs are in addition as was the case in housing pioneers among the non-exempt holding_companies non-exempt owners of co-10 and organizers and officers of org and even though there may be non-exempt parties not mentioned they nonetheless stand to benefit from the activities of the partnership thus significant federal_income_tax benefits will flow to the non-exempt partners as such a substantial private benefit is being conveyed on individuals of which the benefit is not incidental to the carrying on of orgs exempt_purpose are individuals who are also the a keystone to the organization’s entire plan is its ability for org to use it exempt status to acquire grants to kick-start the ventures as was the case in housing pioneers which in that case the organization used its exempt status to receive property_tax deductions for the venture is apparent that the incentives for the joint ventures between org and for-profit organizations are to provide tax incentives to business entities not to further an exempt_purpose it in addition as in revrul_98_15 when org and co-10 formed there joint_venture and turned substantial control_over to co-10 org maintained that its activities would consist of providing sponsorship to humanitarian and environmental solutions ‘while the diagnosis and cure of disease are indeed purposes that may furnish the foundation for characterizing the activity as ‘charitable ’ something more is required continuing revrul_98_15 in the absence of a binding obligation in joint ventures governing documents for the joint_venture to serve charitable purposes or otherwise provide its services to the community as a whole the joint_venture will be able to deny advantages to segments of the community such as roofs for homes for the homeless because org will share control of the joint_venture with co-10 org will not be able to initiate programs within the joint_venture to serve charitable building needs within the community without the agreement of at least one governing board member appointed by co- as a business_enterprise co- will not necessarily give priority to charitable building needs of the community over the consequences for the joint venture’s profits the primary source of information for board members appointed by org will be the chief executives who have a prior relationship with c o-10 and the management company which is a subsidiary of co- the management company itself will have broad discretion over the joint ventures activities and assets that may not always be under the board’s supervision for example the management company is permitted to enter into all but unusually large contracts without board approval the management company may also unilaterally renew the management agreement based on all these facts and circumstances org cannot establish that the activities it conducts through joint_venture further exempt purposes form 886-a rev department of the treasury - internal_revenue_service page -7- form 886a explanation of items department of the ‘treasury - internal_revenue_service schedule no org year period ended december 20xx in order for an organization to qualify for exemption under sec_501 the organization must ‘establish’ that it is neither organized nor operated for the ‘benefit of private interests ’ consequently the benefit to co- venture will not be incidental to the furtherance of an exempt_purpose thus org will fail the operational_test when it forms the joint_venture contributes its operating_assets to the joint_venture and then serves as an owner of joint_venture resulting from the activities org conducts through the joint based on the forgoing analysis the government holds that org has non-exempt activities which are substantial and that private interests are being served by its activities taxpayer’s position the organization has no stated position conclusion therefore it is the governments position that the organization no longer meets the guidelines under internal_revenue_code sec_501 and sec_1_501_c_3_-1 as the income of the organization inures to the personal benefit of the members and that the activities of the organization are incidental to providing for the personal benefits of the members of the organization nor does the organization meet the operational_test because it is not operated exclusively for sec_501 purposes as required and defied by sec_1 c -1 d and has been used as a vehicle to serve the private interests of its partners rather than public interest as prescribed under sec_1 c -1 d ai it is recommended that that exempt status of this organization be revoked as of january 20xx form 886-a ev department of the treasury - internal_revenue_service page -8-
